EXAMINER'S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Jason S. Ingerman on 1/8/2021.

The application has been amended as follows: 

1. (Currently Amended) A method for automatically controlling playback or recording of a media asset at a media device, the method comprising:
receiving, at a media device, a signal indicative of a state change of a secondary device from a first state to a second state;
causing display of a notification having an interactive element indicative of the signal;
receiving, at the media device, an input signal indicative of a user command to interact with the displayed notification from a user input device; and
in response to receiving the input signal:
	storing a first time of receipt of the input signal;
	at a second time after a threshold amount of time has passed since the first time:
		monitoring transmissions from the user input device; and
		determining, based on whether a transmission from the user input device is addressed to the secondary device, whether the secondary device is still in the 
	in response to determining that the secondary device is still in the second state, buffering the media asset from at least the second time.

2. (Original) The method of claim 1, further comprising, further in response to receiving the input signal, pausing playback of the media asset.

3. (Original) The method of claim 2, further comprising:
in response to determining that the secondary device is no longer in the second state, generating for display (a) an option to resume playback of the media asset from a current playback position of the media asset, and (b) an option to restart playback of the media asset from the second time.

4. (Original) The method of claim 1, further comprising:
in response to determining that the secondary device is no longer in the second state, generating for display an option to restart playback of the media asset from the second time.

5. (Cancelled)

6. (Original) The method of claim 1, further comprising:
establishing a first connection between the media device and the secondary device; and
establishing a second connection between the media device and the user input device.

7. (Original) The method of claim 6, wherein the signal is received via the first connection, and wherein the input signal is received via the second connection.



9. (Original) The method of claim 8, further comprising relaying the input signal from the user input device to the secondary device via the third connection.

10. (Original) The method of claim 1, further comprising, further in response to receiving the input:
receiving, from the secondary device, media data comprising at least one of audio and video data associated with the second state of the secondary device; and
outputting the received media data.

11. (Currently Amended) A system for automatically controlling playback or recording of a media asset at a media device, the system comprising:
memory;
communication circuitry configured to receive a signal indicative of a state change of a secondary device from a first state to a second state;
display circuitry configured to cause display of a notification having an interactive element indicative of the signal;
the communication circuitry being configured to receive an input signal indicative of a user command to interact with the displayed notification from a user input device; and
control circuitry configured to: 
	in response to receiving the input signal:
		store, at the memory, a first time of receipt of the input signal;
		at a second time after a threshold amount of time has passed since the first time:
			monitor transmissions from the user input device; and
			determine, based on whether a transmission from the user input device is addressed to the secondary device, whether the secondary device is still in the second state 
		in response to determining that the secondary device is still in the second state, buffer, at the memory, the media asset from at least the second time.

12. (Original) The system of claim 11, wherein the control circuitry is further configured, further in response to receiving the input signal, to pause playback of the media asset.

13. (Original) The system of claim 12, wherein the control circuitry is further configured to:
in response to determining that the secondary device is no longer in the second state, generate for display (a) an option to resume playback of the media asset from a current playback position of the media asset, and (b) an option to restart playback of the media asset from the second time.

14. (Original) The system of claim 11, wherein the control circuitry is further configured to:
in response to determining that the secondary device is no longer in the second state, generate for display an option to restart playback of the media asset from the second time.

15. (Cancelled)

16. (Original) The system of claim 11, wherein the control circuitry is further configured to:
establish a first connection between the media device and the secondary device; and
establish a second connection between the media device and the user input device.

17. (Original) The system of claim 16, wherein the signal is received via the first connection, and wherein the input signal is received via the second connection.

18. (Original) The system of claim 16, wherein the control circuitry is further configured to establish a third connection by bridging the first connection and the second connection.

19. (Original) The system of claim 18, wherein the control circuitry is further configured to relay the input signal from the user input device to the secondary device via the third connection.

20. (Original) The system of claim 11, wherein the control circuitry is further configured, further in response to receiving the input, to:
receive, from the secondary device, media data comprising at least one of audio and video data associated with the second state of the secondary device; and
output the received media data.


Allowable Subject Matter
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104(e). In this case, the substance of applicant's remarks filed as well as the added claim limitation point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 13202.14). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908.  The examiner can normally be reached on M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L. Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



ALINA N. BOUTAH
Primary Examiner
Art Unit 2443



/ALINA A BOUTAH/Primary Examiner, Art Unit 2443